


Exhibit 10-B




Deferred Compensation Plan for Non-Employee Directors
(Amended and Restated Effective as of January 1, 2012)


I.        Name and Purpose


The name of this plan is the Ford Motor Company Deferred Compensation Plan for
Non-Employee Directors (the "Plan"). The Plan supersedes and amends in its
entirety the plan of the same name that was adopted on January 13, 1983 and
subsequently amended and restated. Its purpose is to provide non-employee
directors of Ford Motor Company (the "Company") with an opportunity to defer
compensation earned as a director.


II.        Effective Date


The Plan shall be effective as of January 13, 1983.


III.        Participants


Any director of the Company who is not an employee of the Company or of a
subsidiary of the Company shall be eligible to participate in the Plan. Any such
person (a "director") who elects to participate in the Plan or whose
compensation is or was subject to a mandatory deferral pursuant to Section XXI
of the Plan is hereinafter called a "Participant." The Plan shall establish for
each Participant an unfunded deferred compensation account ("Account").


IV.        Deferral and Payment Elections


(A)On or before December 31 of any year, each director, or nominee for election
as a director, shall be entitled to make an irrevocable election to defer
receipt of all or a specified portion of the compensation (exclusive of expense
reimbursements and/or stock-based compensation) otherwise payable to such
director during the following year for service on the Board of Directors of the
Company (the "Board") and its Committees. Any such election shall become
irrevocable as of December 31 of the year of election.


(B)Any deferral election pursuant to this Section shall include an election as
to whether the compensation deferred pursuant to this Section shall be credited
to such Participant's Account in cash and/or Common Stock Units ("Stock Units").
Each Stock Unit shall have the same value as a share of Common Stock of the
Company ("Common Stock") and shall be entitled to dividend equivalents as
provided in Section V. Stock Units shall not have any voting rights, shall not
represent actual shares of Common Stock, and shall not give any Participant any
rights as a stock holder in the Company.


(C)A newly elected director may elect to defer compensation pursuant to this
Section and to have such compensation credited to such Participant's Account in
cash and/or Stock Units for the remainder of the calendar year in which such
director joins the Board. Any such election shall be made within 30 days
following the date of such director's election to the Board and shall be
effective with respect to compensation earned on and after the first day of the
month next following the date on which such election by such director becomes
irrevocable and ending on the next following December 31.


(D)A Participant may elect to defer compensation for each year while the Plan is
in effect by giving written notice to the Company in accordance with Section XIX
setting forth the Participant's irrevocable election as to:


(a)the percentage of the Participant's aggregate compensation for such year
(i.e., portion of annual retainer not subject to mandatory deferral under
Section XXI, applicable committee chair and presiding director fees, but
excluding any expense reimbursement and/or stock-based compensation) to be
deferred and credited to the Participant's Account in cash and the percentage to
be deferred and credited to the Participant's Account in Stock Units; and


(b)the method of distribution (i.e., a lump sum cash payment or up to ten annual
cash installments as provided for in Section VI) for cash amounts and Stock
Units credited to the Participant's Account for such year pursuant to this
Section and Section XXI. For each year that a Participant fails to elect a
method of




--------------------------------------------------------------------------------




payment in accordance with this Subsection, the amounts credited to the
Participant's Account for that year shall be paid in a cash lump sum payment on
January 10 of the year immediately following the year in which the Participant's
service as a director terminates, or as soon thereafter as reasonably
practicable.


Such notice shall be delivered to the Company on or before December 31 of the
year preceding the first year to which such election relates, except that notice
of an election to defer and have such compensation credited to a Participant's
Account in cash and/or Stock Units from any newly-elected director may be
delivered at any time within thirty (30) days following the date of such
director's election to the Board.


(E)Notwithstanding anything contained in the Plan to the contrary, no otherwise
permissible election or other action is allowed that would trigger taxation of
any amount under Section 409A of the Internal Revenue Code of 1986, as amended
("Code").


V.        Deferred Compensation Accounts
(A)All compensation deferred by a Participant pursuant to Section IV shall be
held in the general funds of the Company and shall be credited pursuant to this
Section to the Participant's Account in cash and/or Stock Units as elected by
the Participant in accordance with Section IV.


(B)With respect to amounts deferred and credited to a Participant's Account in
cash, the Participant's Account shall be credited with the amount so deferred,
as of the date when the amount so deferred otherwise would have been payable if
it had not been deferred.


(C)With respect to amounts deferred and credited to a Participant's Account in
cash, the Participant's Account shall be credited with "interest equivalents" as
of each June 30 and December 31 on the average daily balance credited to such
Account in cash during the period of six months ended on such date, at an annual
rate equal to (i) the rate, on a bond yield equivalency basis, on six-month
(26-week) Treasury Bills maturing during the week in which such date falls, plus
(ii) 75 basis points. Interest equivalents shall continue to be so credited
until such time as the entire balance of such Account shall have been
distributed.


(D)With respect to amounts deferred and credited to a Participant's Account in
Stock Units, the Participant's Account shall be credited with the number of
Stock Units (including fractional interest therein) as of the date when the
amount so deferred otherwise would have been payable if it had not been
deferred, determined by dividing such amount by the applicable "Crediting
Price," as determined pursuant to this Section.


(E)As of each date of payment of a dividend on the Common Stock, with respect to
the Stock Units credited to the Participant's Account on the record date for
such dividend, there shall be credited as "dividend equivalents" such additional
Stock Units (including fractional interest therein),


(a)In the case of cash dividends, as could be purchased at the Crediting Price
as of such payment date with the dividends payable on the number of outstanding
shares of Common Stock corresponding to the number of Stock Units credited to
the Participant's Account on such record date;


(b)In the case of dividends payable in property other than cash or Common Stock,
as could be purchased at the Crediting Price as of such payment date with an
amount equal to the fair market value of such property, determined by the
Committee as of the date of payment, payable on the number of outstanding shares
of Common Stock corresponding to the number of Stock Units credited to the
Participant's Account on such record date; or


(c)In the case of dividends payable in Common Stock, as would equal the number
of shares of Common Stock payable on the number of outstanding shares of Common
Stock corresponding to the number of Stock Units credited to the Participant's
Account on such record date.


(F)The "Crediting Price" with respect to any compensation deferred in Stock
Units pursuant to Section IV shall mean the fair market value of the Common
Stock on the date on which such compensation otherwise would have been payable
if it had not been deferred. The Crediting Price with respect to any dividend
equivalent shall mean the fair market value of the Common Stock on the date of
payment of the related dividend on Common Stock.




--------------------------------------------------------------------------------






(G)For all purposes of the Plan, "fair market value" of the Common Stock on any
date shall mean the average of the highest and lowest prices at which the Common
Stock shall have been sold regular way on the New York Stock Exchange on such
date or, if no such sales shall have been made on such date, on the next
preceding date on which there were such sales of the Common Stock on such
Exchange.


VI.        Method of Distribution of Deferred Compensation
(A)No distribution of deferred compensation may be made except as provided in
this Section.


(B)The amount of cash and the value of Stock Units credited to a Participant's
Account for each year shall be payable either in a lump sum cash payment or in
up to ten annual cash installments as elected by the Participant in accordance
with Section IV. If annual installments are elected for any year, the amount of
the first payment shall be a fraction of the value of the Participant's Account
for such year, determined as of December 31 of the year preceding such first
payment, the numerator of which is one and the denominator of which is the total
number of annual installments elected. The amount of each subsequent payment
shall be a fraction of the value of the Participant's Account for such
subsequent year, determined as of the December 31 of the year preceding such
subsequent payment, the numerator of which is one and the denominator of which
is the number of annual installments remaining, including the payment then being
made. For each year that a Participant fails to elect a method of payment in
accordance with Subsection IV(D)(b), amounts credited to the Participant's
Account for that year shall be paid in a cash lump sum payment on January 10 of
the year immediately following the year in which the Participant's service as a
director terminates, or as soon thereafter as reasonably practicable.


(C)Each distribution of deferred compensation, either in a single cash lump sum
or in annual cash installments, shall be made, or commence, on January 10 of the
year immediately following the year in which the Participant's service as a
director terminates, or as soon thereafter as reasonably practicable.


(D)For the purpose of determining the amount of each distribution to a
Participant with respect to Stock Units, each Stock Unit credited to the
Participant's Account for any year shall be deemed to have a value equal to the
fair market value of the Common Stock at December 31 of the year prior to such
distribution.


(E)At the written request of a Participant, the Committee (as hereinafter
defined), in its sole discretion, may authorize the cessation of deferrals by
such Participant that were to be credited to such Participant's Account in cash
and distribution of all or part of the cash portion of the Participant's Account
prior to his or her termination of service as a director, or accelerate payment
of any installments payable with respect to amounts deferred in cash, upon a
showing of an unforeseeable emergency by the Participant. For purposes of this
paragraph, "unforeseeable emergency" shall mean “unforeseeable emergency” as
defined under Code Section 409A and applicable regulations thereunder, as may be
amended from time to time. The amount distributed shall be credited with
interest equivalents through the date of distribution in accordance with Section
V. This Section shall not apply to amounts credited to a Participant's Account
in Stock Units.


(F)Notwithstanding anything contained in the Plan to the contrary, no otherwise
permissible distribution or other action is allowed that would trigger taxation
of any amount under Code Section 409A.


VII.        Distribution upon Death
If any Participant shall die while a director, or thereafter, before receiving
all funds credited to his or her Account, the total value of the Participant's
Account shall be distributed in cash in one lump sum to any beneficiary or
beneficiaries designated or deemed designated by the Participant pursuant to
Section XIV or, in the absence of such designation, to such Participant's
estate. Any amount distributed pursuant to this Section shall be distributed on
January 10 of the year immediately following the year of death, or as soon
thereafter as reasonably practicable. Any Stock Units credited to the
Participant's Account shall be deemed to have a value, for purposes of this
Section, equal to the fair market value of the Common Stock on December 31 of
the year of the Participant's death or on such other date as the Committee (as
hereinafter defined) in its sole discretion may determine.




--------------------------------------------------------------------------------




VIII.        Participant's Rights in Account
A Participant shall not have any interest in any deferred compensation, interest
equivalents or Stock Units credited to his or her Account until it is
distributed in accordance with the Plan. All amounts deferred under the Plan
shall remain the sole property of the Company, subject to the claims of its
general creditors and available for its use for whatever purposes are desired.
With respect to amounts deferred, a Participant shall be merely a general
creditor of the Company, and the obligation of the Company hereunder shall be
purely contractual and shall not be funded or secured in any way.
IX.        Statements of Account
Statements shall be sent to Participants during February of each year as to the
balances in their respective Accounts as of the end of the previous calendar
year.
X.        Administration
A committee (the "Committee") consisting of at least three persons who shall not
be eligible to participate under the Plan shall be appointed by the Board to
administer, interpret and make determinations under the Plan and perform such
other functions as are assigned to the Committee under the Plan; provided,
however, that if the Board shall not take action to appoint the members of the
Committee, the persons who from time to time shall be the members of the
Committee under the Company's Restricted Stock Plan for Non-Employee Directors
shall constitute the members of the Committee under this Plan. The Committee is
authorized, subject to the provisions of the Plan, from time to time to
establish such rules and regulations as it may deem appropriate for the proper
administration or operation of the Plan. In the event that an Article, Section
or paragraph of the Code, Treasury Regulations, or Plan is renumbered, such
renumbered Article, Section or paragraph shall apply to applicable references
herein.
XI.         Indemnification and Exculpation
(A)Each person who is or shall have been a member of the Board or of the
Committee shall be indemnified and held harmless by the Company against and from
any and all loss, cost, liability or expense that may be imposed upon or
reasonably incurred by such person in connection with or resulting from any
claim, action, suit or proceeding to which such person may be or become a party
or in which such person may be or become involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by such person in settlement thereof (with the Company's written approval) or
paid by such person in satisfaction of a judgment in any such action, suit or
proceeding, except a judgment in favor of the Company based upon a finding of
such person's lack of good faith; subject, however, to the condition that, upon
the institution of any claim, action, suit or proceeding against such person,
such person shall in writing give the Company an opportunity, at its own
expense, to handle and defend the same before such person undertakes to handle
and defend it on such person's behalf. The foregoing right of indemnification
shall not be exclusive of any other right to which such person may be entitled
as a matter of law or otherwise, or any power that the Company may have to
indemnify or hold such person harmless.


(B)Each member of the Board or of the Committee, and each officer and employee
of the Company, shall be fully justified in relying or acting in good faith upon
any information furnished in connection with the administration of the Plan by
any appropriate person or persons other than such person. In no event shall any
person who is or shall have been a member of the Board or of the Committee, or
an officer or employee of the Company, be held liable for any determination made
or other action taken or any omission to act in reliance upon any such
information, or for any action (including the furnishing of information) taken
or any failure to act, if in good faith.


XII.        Adjustment in Event of Changes in Capitalization
In the event of a recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
shares of the Company, the Committee may make such equitable adjustments, to
prevent dilution or enlargement of rights, as it may deem appropriate in the
number of Stock Units credited or authorized to be credited under the Plan.




--------------------------------------------------------------------------------




XIII.        Finality of Determinations
Each determination, interpretation or other action made or taken pursuant to the
provisions of the Plan by the Committee shall be final and shall be binding and
conclusive for all purposes and upon all persons.
XIV.        Designation of Beneficiaries and Effect of Death
A Participant may file with the Company a written designation of beneficiary or
beneficiaries under the Plan (subject to such limitations as to the classes and
number of beneficiaries and contingent beneficiaries and such other limitations
as the Committee from time to time may prescribe) to receive in cash, in the
event of the death of such Participant, the unpaid amount in the Participant's
Account in accordance with Section VII. A Participant shall be deemed to have
designated as beneficiary or beneficiaries under the Plan the person or persons
who receive such Participant's life insurance proceeds under the Company-paid
directors life insurance plan, unless such Participant shall have assigned such
life insurance or shall have filed with the Company a written designation of a
different beneficiary or beneficiaries under the Plan. A Participant may from
time to time revoke or change any such designation of beneficiary. Any
designation of beneficiary under the Plan shall be controlling over any
testamentary or other disposition; provided, however, that if the Committee
shall be in doubt as to the right of such beneficiary to receive any such
shares, the same may be delivered to the legal representatives of the
Participant, in which case the Company, the Committee and the members thereof
shall not be under any further liability to anyone.
XV.        No Right to Reelection
Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any Participant for reelection by the Company's stockholders,
nor confer upon any Participant the right to remain a member of the Board for
any period of time, or at any particular rate of compensation.
XVI.    Withholding of Taxes
The Company shall have the right, prior to the distribution of any amount from a
Participant's Account, to withhold from such amount an amount sufficient to
satisfy any withholding taxes that the Company may be required by law to pay
with respect to such distribution.
XVII.    No Assignment of Benefits
No rights or benefits under the Plan shall, except as otherwise specifically
provided by law, be subject to assignment (except for the designation of
beneficiaries pursuant to Section XIV), nor shall such rights or benefits be
subject to attachment or legal process for or against a Participant or his or
her beneficiary or beneficiaries.
XVIII.    Amendment and Termination
The Plan may at any time be amended, modified or terminated by the Board or the
Executive Committee of the Board; provided, however, that no distribution of
benefits shall occur upon termination of this Plan unless applicable
requirements of Code Section 409A have been met. No amendment, modification or
termination shall, without the consent of a Participant, adversely affect such
Participant's rights with respect to amounts accrued in his or her Account.
XIX.    Notices
All notices to the Company hereunder shall be delivered to the attention of the
Secretary of the Company.
XX.    Governing Law
The Plan shall be governed by and construed in accordance with the laws of the
State of Michigan.
XXI.    Mandatory Deferral
Notwithstanding anything contained in the Plan to the contrary, the Board in its
sole discretion may elect to require a mandatory deferral of payment of all or a
portion of compensation that is otherwise voluntarily deferrable by Participants
pursuant to Section IV. In no event may any such election pursuant to this
Section be made later




--------------------------------------------------------------------------------




than December 31 of the calendar year immediately preceding the year in which
such deferred compensation otherwise would have been payable for services on the
Board. Any mandatory deferral pursuant to this Section shall remain in effect,
until terminated or modified by the Board, with respect to compensation payable
in future years; provided, however, that such mandatory deferral election shall
become irrevocable as of December 31 of the year immediately preceding the year
in which such deferred compensation otherwise would have been payable for
services rendered. Any such compensation which is mandatorily deferred pursuant
to this Section shall be credited to the Participant's Account in the form of
Stock Units and shall be entitled to dividend equivalents pursuant to Section V.
The value of Stock Units attributable to a mandatory deferral shall be payable
in cash in a lump sum or in up to ten annual installments as elected by the
Participant pursuant to Section IV.
XXII.    Code Section 409A.
(A) The provisions of Code Section 409A are incorporated into the Plan by
reference to the extent necessary for any benefit provided under the Plan that
is subject to Code Section 409A to comply with such requirements and, except as
otherwise expressly determined by the Committee, the Plan shall be administered
in accordance with Code Section 409A as if the requirements of Code Section 409A
were set forth herein. The Committee reserves the right to take such action, on
a uniform and consistent basis, as the Committee deems necessary or desirable to
ensure compliance with Code Section 409A, and applicable additional regulatory
guidance thereunder, or to achieve the goals of the Plan without having adverse
tax consequences under this Plan for any director or beneficiary. Unless
determined otherwise by the Committee, any such action shall be taken in a
manner that will enable any benefit provided under the Plan that is intended to
be exempt from Code Section 409A to continue to be so exempt, or to enable any
benefit provided under the Plan that is intended to comply with Code
Section 409A to continue to so comply.


(B) In no event shall any transfer of obligations to or from this Plan result in
an impermissible acceleration or deferral under Code Section 409A. In the event
such a transfer would cause an impermissible acceleration or deferral under Code
Section 409A, such transfer shall not occur.


(C) In the event a former director is reelected to the Board, distribution of
any benefit under this Plan shall not cease upon such director's reelection to
the Board.


(D) After receipt of any deferrals, the obligations of the Company with respect
to such amounts shall be satisfied and no director, surviving spouse, or
beneficiary shall have any further claims against the Plan or the Company with
respect to any deferrals.


(E) For the avoidance of doubt, and notwithstanding any provisions of the Plan
to the contrary, in the event a Specified Employee becomes entitled to a benefit
under this Plan, payment of any such benefit shall commence on or as soon as
reasonably practicable after the first day of the seventh month following such
Specified Employee's Separation From Service (other than as a result of death).
For purposes of this Plan, a Separation From Service will be deemed to have
occurred on the date on which the Specified Employee incurs a “separation from
service” within the meaning of Code Section 409A. Any payments to which a
Specified Employee otherwise would have been entitled under the Plan during the
first 6 months following such Specified Employee's Separation From Service shall
be accumulated and paid in a lump sum payment on or as soon as reasonably
practicable after the first day of the seventh month following such Separation
From Service. Any payment delayed under this Section shall not bear interest.


For purposes of this Section, "Specified Employee" shall mean a director who is
a "Key Employee" as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii),
applied in accordance with the regulations thereunder and disregarding
Subsection 416(i)(5). A Specified Employee shall be identified as of December 31
of each calendar year and such identification shall apply to any Specified
Employee who shall terminate employment with the Company, other than as a result
of such director's death, in the 12-month period commencing April 1 of the
immediately succeeding calendar year. A director who is determined to be a
Specified Employee shall remain a Specified Employee throughout the 12-month
period regardless of whether such director meets the definition of "Specified
Employee" on the date the director terminates employment with the Company. This
provision is effective for Specified Employees who resign or terminate
employment on or after January 1, 2005. For purposes of determining Specified
Employees, the definition of compensation under Treasury Regulation Section
1.415(c)-2(d)(3) shall be used, applied without the use of any of the special
timing rules provided in Treasury Regulation Section 1.415(c)-2(e) or the
special rule in Treasury Regulation Section 1.415(c)-2(g)(5)(i), but applied
with the use of the special rule in Treasury Regulation Section
1.415(c)-2(g)(5)(ii).


